UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7701


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES JOSEPH OWENS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilson.  James C. Fox, Senior
District Judge. (8:78-cr-00017-F-1)


Submitted:    January 30, 2009             Decided:   February 24, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Joseph Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Joseph Owens appeals the district court’s orders

directing amendment of the presentence report and denying Owens’

motion for reconsideration.           We have reviewed the record and

find   no   reversible    error.      Accordingly,      we    affirm   for   the

reasons stated by the district court.            United States v. Owens,

No. 8:78-cr-00017-F-1 (E.D.N.C. June 26 & Aug. 7, 2008).                      We

dispense    with   oral    argument    because    the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2